ON APPELLANT’S MOTION FOR REHEARING
DICE, Commissioner.
Appellant strenuously insists that under the law of circumstantial evidence, which was given to the jury in the court’s charge, the evidence was insufficient to show that he possessed the beer in question or that it was possessed for the purpose of sale.
We have again reviewed the record in the light of such contention, and remain convinced that the evidence is sufficient to sustain the conviction.
It was undisputed that the beer was found on premises occupied and controlled by appellant and his wife. Appellant was present on the premises when the beer was confiscated. The beer was found in appellant’s refrigerator, and the evidence does not show an equal opportunity of others to possess it.
The jury were the exclusive judges of the credibility of the witnesses and had the right to reject the testimony of appellant’s wife to the effect that the boy named T-Bone had brought the beer to the cafe shortly before the officers arrived. Lee v. State, 117 Tex.Cr.R. 231, 34 S.W.2d 890.
Under the decision in Moneyhun v. State, supra, cited in our original opinion, proof that there were empty and partially-filled beer bottles in the place and that one patron sitting in a booth had a bottle of beer which he tried to conceal was sufficient to support a finding that the beer in the refrigerator was possessed by appellant for the purpose of sale.
*141Poston v. State, 135 Tex.Cr.R. 317, 119 S.W.2d 1053, cited by appellant, is not here controlling, because in that case the accused was not present when the officers went to his home and observed his wife pouring whisky out of two fruit jars into an icebox.
In Stout v. State, 169 Tex.Cr.R. 110, 332 S.W.2d 572, also cited by appellant, it was the wife and not the husband who was convicted of possessing liquor found in the home where she and her husband lived. In the absence of a showing that she exercised any control or management of the liquor so as to implicate her rather than her husband, the evidence was held insufficient to convict.
Being convinced that a proper disposition was made of the case on original submission, the motion for rehearing is overruled.
Opinion approved by the court.